Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13-16, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102018001056-A1, hereinafter DE’056.
Regarding claim 1, DE’056 discloses a rotationally asymmetric cutting insert 2 (See Figure 5 and 6) rotatable about an insert axis in a direction of cutting rotation, the insert axis defining an insert forward-rearward direction (See Figure 5 and 6), the cutting insert 2 comprising; opposing front and rear surfaces interconnected by an insert peripheral surface (Note: the distal and proximal ends of the insert 2), the insert peripheral surface having first and second side surfaces spaced apart by first and second land surfaces (See Figures 5 and 6), a first land edge extending rearwardly from the front surface along the first land surface (See Figures 5 and 6),  a second land edge extending rearwardly from the front surface along the second land surface (See Figures 5 and 6); a first front edge formed at the intersection of the front surface and the first side surface, the first front edge including a radially extending cutting-edge portion (See 

    PNG
    media_image1.png
    320
    508
    media_image1.png
    Greyscale

Regarding claim 2, DE’056 discloses wherein the imaginary cutting profile is located axially forward of any edge associated with the front surface, apart from the cutting edge portion (See Figures 5 and 6).
Regarding claim 3, DE’056 discloses wherein: the first land edge is formed at the intersection of the first side surface and the first land surface, and the second land edge is formed at the intersection of the second side surface and the second land surface (See Figure Above).
Regarding claim 4, DE’056 discloses the first land edge is straight and parallel to the insert axis (See Figure Above).
Regarding claim 5, DE’056 discloses wherein: the cutting-edge portion extends radially outwardly to the first land edge (See Figures 5 and 6).
Regarding claim 6, DE’056 discloses the cutting-edge portion extends radially outwardly from the insert axis (See Figures 5 and 6).
Regarding claim 7, DE’056 discloses wherein: the first land edge extends rearwardly from a first end point, and the first end point and the insert axis are contained in a first insert plane (See Figures 5 and 6).
Regarding claim 8, DE’056 discloses wherein the entire cutting-edge portion is contained in the first insert plane (See Figures 5 and 6).
Regarding claim 9, DE’056 discloses the second land surface includes a first support surface contained in the envelope surface of the imaginary first cylinder (See Figure Above).
Regarding claim 13, DE’056 discloses wherein the cutting-edge portion has an axially forwardmost cutting point located radially mid-way between the insert axis and the envelope surface of the imaginary first cylinder (See Figure Above).
Regarding claim 14, DE’056 discloses wherein an insert opening extends from the first side surface to the second side surface (See Figure Below).

    PNG
    media_image2.png
    286
    377
    media_image2.png
    Greyscale

Regarding claim 15, DE’056 discloses wherein the insert opening is asymmetrically located with respect to the insert axis (See Figure Above).
Regarding claim 16, DE’056 discloses a rotary cutting tool (See Figure 5 and 6) comprising: a tool shank 1 extending along a shank axis defining a shank forward-rearward direction, the tool shank comprising spaced apart first and second protuberances 6,7 protruding from a forward end portion thereof and an insert receiving slot located between the first and second protuberances (See Figures 6 and 7); and a rotationally asymmetric cutting insert in accordance with claim 1, releasably secured to the tool shank 1 in the insert receiving slot, wherein: the insert axis is coaxial with the shank axis; and the insert's front surface faces in the shank forward direction (See Figures 6 and 7).
Regarding claim 20, DE’056 discloses wherein: the shank’s second protuberance has an abutment wall, the cutting insert has a shoulder portion 7 protruding from the second side surface, the shoulder portion including an abutting surface facing away 
Regarding claim 21, DE’056 discloses wherein: the shank’s first protuberance 8,9 has a first clamping surface, the insert's first side surface includes a first fixing surface facing in a direction opposite to the direction of cutting rotation, and the first clamping surface of the first protuberance makes contact with the first fixing surface (See Figure 6).
Regarding claim 22, DE’056 discloses wherein: the shank’s second protuberance has a second clamping surface, the insert's second side surface includes three co planar second fixing surfaces (Note: surfaces formed by elements 6 and 7 on the insert 2), and the second clamping surface of the second protuberance makes contact with at least one of the three second fixing surfaces (See Figure 6).
Regarding claim 23, DE’056 discloses wherein the three second fixing surfaces are parallel to the first fixing surface 8,9 (See Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102018001056-A1, hereinafter DE’056, in view of Benjamin (US 3,776,656).
Regarding claim 17, DE’056 discloses the rotary cutting tool of claim 16 as set forth above.  DE’056 further discloses wherein the tool shank has a generally cylindrical shank peripheral surface (See Figures 5 and 6) and a shank flute is formed in the shank 1 peripheral surface extending rearwardly from the forward end portion (See Figures 5 and 6).  DE’056 does not disclose wherein the shank diameter is less than the first diameter.  Benjamin discloses a rotary cutting tool including a cutting insert 4 having a diameter larger than a diameter of a shank 2 (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’056, in view of Benjamin, such that the shank diameter is less than the first diameter in order to prevent the shank from contacting a hole being machined.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102018001056-A1, hereinafter DE’056, in view of Grunsky (US 4,813,824).
Regarding claim 18, DE’056 discloses the rotary cutting tool of claim 16 as set forth above.  DE’056 further discloses wherein the cutting insert 2 has an insert opening extending from the insert’s first side surface to the insert’s second side surface (See Figures 5 and 6).  DE’056 does not disclose wherein a clamping bolt extends through the insert opening and clamps the first and second protuberances against the insert's first and second side surfaces, respectively.  Grunsky discloses a rotary cutting tool (See Figure 1) including an inert 6 having an opening extending from a first side to a second side wherein a clamping bolt 12 extends through the insert opening (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102018001056-A1, hereinafter DE’056, in view of JP-2002355711-A, hereinafter JP’711.
Regarding claim 19, DE’056 discloses the rotary cutting tool of claim 16 as set forth above.  DE’056 further discloses wherein the insert receiving slot has a bottom surface, the insert’s rear surface makes contact with the insert receiving slot’s bottom surface (See Figures 5 and 6).  DE’056 does not disclose wherein the insert's rear surface is inclined in the insert rearward direction from the first land surface to the second land surface, and the insert receiving slot's bottom surface is correspondingly inclined with the insert's rear surface.  JP’711 discloses a cutting insert 1 having a rear surface that is inclined in the insert rearward direction from a first land surface to a second land surface (See Figure 1a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’056, in view of JP’711, such that the cutting insert has a rear surface that is inclined in the insert rearward direction as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722